 Case: 7:19-cv-00091-KKC Doc #: 21 Filed: 04/30/20 Page: 1 of 1 - Page ID#: 179




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION
                               AT PIKEVILLE

LOVESTA RISNER,                                   CIVIL ACTION NO. 7:19-91-KKC
     Plaintiff,

V.                                                        JUDGMENT

COMMISSIONER OF SSA,
     Defendant.



                                    *** *** ***

     In accordance with the order entered on this date, the Court hereby ORDERS

and ADJUDGES as follows:

         1) the motion to dismiss filed by the defendant, the Commissioner of the

              Social Security Administration, (DE 19) is GRANTED;

         2) the plaintiff’s complaint is DISMISSED;

         3) this matter is DISMISSED and STRICKEN from the Court’s active

              docket; and

         4)   this judgment is FINAL and APPEALABLE.

         Dated April 30, 2020
